—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pineus, J.), rendered May 27, 1992, convicting him of criminal possession of a controlled substance in third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.